Case 9:20-mj-08216-BER Document 20 Entered on FLSD Docket 08/28/2020 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20-mj-08216-REINHART

    UNITED STATES OF AMERICA

    vs.

    DANIEL SLATER,

          Defendant.
    ____________________________________/

          UNITED STATES’ UNOPPOSED MOTION FOR ENTRY OF A PROTECTIVE
                ORDER REGULATING DISCLOSURE OF DISCOVERY AND
                   SENSITIVE INFORMATION CONTAINED THEREIN

            The United States of America, through the undersigned Assistant United States Attorney,

    hereby files this Unopposed Motion for Entry of a Protective Order Regulating Disclosure of

    Discovery and Sensitive Information Contained Therein, and respectfully requests that the Court

    enter the attached proposed order restricting the dissemination of certain information contained

    in discovery materials disclosed to the defense.

            I.     Introduction and Background

            On June 15, 2020, the defendant was arrested and charged by criminal complaint with

    using a facility of interstate commerce with the intent that murder be committed, in violation of

    Title 18, United States Code, Section 1958; and possession with intent to distribute a controlled

    substance, in violation of Title 21, United States Code, Sections 841(a)(1) and 2 (DE 1). In late

    July 2020, the United States provided to defense counsel all of the recorded meetings that took

    place between confidential sources and the defendant that it had in its possession. Before doing

    so, undersigned counsel spoke to defense counsel, Valentin Rodriguez, about the entry of a

    protective order to protect the items being produced. Defense counsel agreed that he would not

    disclose the recordings or the contents of the recordings to anyone other than his defense team
Case 9:20-mj-08216-BER Document 20 Entered on FLSD Docket 08/28/2020 Page 2 of 5



    and the Defendant, for the limited purpose of preparing the case for the detention hearing and

    preliminary hearing. Since then, on August 19, 2020, Valentin Rodriguez entered a permanent

    appearance in this case and the Honorable Judge William Matthewman entered the Standing

    Discovery Order (DE 18). The United States foresees that additional information will be

    provided to defense counsel pursuant to the Court’s Order.

           The United States is seeking the entry of the attached order to protect the privacy interests

    and personal identifying information of the victims, witnesses, and other civilians, including any

    confidential source, identified in this case (collectively hereinafter referred to as “Sensitive

    Information”). For purposes of this motion, Sensitive Information refers to the names of the

    victims, witnesses, and other civilians, including any confidential source; telephone numbers; email

    addresses; mailing addresses; social security numbers; dates of birth; driver license numbers;

    identification cards and their contents; passports and their contents; medical information; and,

    any other personal identifying information. The United States has made efforts to redact most of

    the Sensitive Information contained in the discovery, however there are some files that cannot

    be redacted, including in the audio recordings in this case. Public dissemination or release of

    such Sensitive Information would cause substantial harm to the privacy and dignity of the

    civilians involved in this case.

    II.    Legal Standard

           Rule 16(d)(1) of the Federal Rules of Criminal Procedure provides that the Court “may,

    for good cause, deny, restrict, or defer discovery or inspection” of discovery materials. The Court

    has broad discretion to regulate and restrict discovery and the disclosure of discovery materials.

    See United States v. Campa, 529 F.3d 980, 995(11th Cir. 2008) (recognizing the “broad authority

    of the district court to regulate discovery”); see also Alderman v. United States, 394 U.S. 165,

    185 (1969) (“[T]he trial court can and should, where appropriate, place a defendant and his

                                                     2
Case 9:20-mj-08216-BER Document 20 Entered on FLSD Docket 08/28/2020 Page 3 of 5



    counsel under enforceable orders against unwarranted disclosure of the materials which they may

    be entitled to inspect.”).

    III.    Conclusion

            For the reasons explained, the United States finds it necessary to seek a protective order

    in this case to protect the privacy rights and interests and the personal identifying information of

    the names of the victims, witnesses, and other civilians, including any confidential source, in this case.

    As such, the United States requests that the Court issue a protective order placing the following

    restrictions on any discovery that is made available to the defendant in this case, requiring that:

            (1) Counsel for the government and for the defendant, employees of the government and

            of defense counsel, and expert witnesses retained by the parties may possess Sensitive

            Information. However, they shall not provide the Sensitive Information to any person

            except as specified in the Court’s order or by prior approval of the Court.

            (2) Counsel for the defendant agrees to maintain and hold such Sensitive Information in

            the strictest confidence and to disclose it only to the defendant, defense employees, and

            expert witnesses as necessary to prepare the case. In making such disclosures, counsel

            for the defendant agrees that they shall advise any person to whom this information is

            disclosed that such information shall be held in strict confidence and shall not be further

            disseminated.

            (3) Furthermore, counsel for the defendant shall ensure that the defendant and any expert

            witnesses that obtain access to Sensitive Information are provided a copy of the Court’s

            order. Any expert witness that obtains access to or possession of Sensitive Information

            shall promptly destroy or return these materials once the expert no longer requires access

            to or possession of these materials to assist in the preparation of the case.



                                                        3
Case 9:20-mj-08216-BER Document 20 Entered on FLSD Docket 08/28/2020 Page 4 of 5



          (4) Upon entry of final order of the Court in this matter and conclusion of any direct

          appeals, counsel for the government and the defendant shall destroy or cause to be

          destroyed all copies of the Sensitive Information, except that they may maintain copies

          in their closed case files following their ordinary procedures.

          (5) Counsel for the defendant and the government shall refer to the victims in this case

          only by their initials and any confidential source as a “Confidential Source” in any public

          filing. Should either party need to file something with the Court that would have the effect

          of identifying the victim, or any confidential source, or that discusses any sensitive

          matters that would impact any victim, witness, or other civilian’s dignity or privacy,

          including any confidential source, such filings shall be submitted to the Court under seal;

          (6) Counsel for the government and for the defendant shall promptly report any known

          violations of the Court’s order to the Court.

          Counsel for defendant, Valentin Rodriguez, does not oppose the relief requested herein.

                                                          Respectfully submitted,

                                                          ARIANA FAJARDO ORSHAN
                                                          UNITED STATES ATTORNEY
                                                 By:      /s/ Jessica Kahn Obenauf
                                                          JESSICA KAHN OBENAUF
                                                          Assistant United States Attorney
                                                          Florida Bar No. 0052716
                                                          99 Northeast 4th Street
                                                          Miami, Florida 33132-2111
                                                          Tel.: (305) 961-9317
                                                          Fax: (305) 530-7976
                                                          Email: jessica.obenauf@usdoj.gov




                                                   4
Case 9:20-mj-08216-BER Document 20 Entered on FLSD Docket 08/28/2020 Page 5 of 5




                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on August 27, 2020, I electronically filed the foregoing with

    the Clerk of the Court using CM/ECF.



                                                     /s/ Jessica Kahn Obenauf
                                                     Assistant United States Attorney




                                                5
